Citation Nr: 1105126	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from September 1968 to 
September 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision.  


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less. 

2.  Ankylosis of the spine has not been shown.

3.  No medical or lay evidence has been presented asserting that 
the Veteran has been prescribed bed rest to treat incapacitating 
episodes of intervertebral disc syndrome.

4.  The medical evidence demonstrates mild radiculopathy in the 
right lower extremity as a result of the Veteran's back 
disability, but no neurologic impairment is shown in his left 
lower extremity.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent a lower back 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 
(2010).

2.  Criteria for a 10 percent rating for radiculopathy of the 
right lower extremity have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
The Veteran's back disability is currently rated at 40 percent 
under 38 C.F.R. § 4.71a, DC 5237.  Under the general rating 
formula for diseases and injuries of the spine set forth in 
Diagnostic Codes 5235-5242, a 20 percent evaluation is warranted 
when forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; when the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation requires either that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or that 
favorable ankylosis of the entire thoracolumbar spine is shown.  
A rating in excess of 40 percent requires the presence of 
unfavorable ankylosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past twelve months, or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher evaluation.  
This code provides that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks per year.  A 40 percent rating 
requires that the disability be productive of incapacitating 
episodes having a total duration of at least four but less than 
six weeks per year.  A 60 percent rating requires that the 
disability be productive of incapacitating episodes with a total 
duration of at least six weeks per year.  

Under Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.

The Veteran requested an increased rating for his back in 
September 2006.  In a November 2006 rating decision, the 
Veteran's back rating was increased from 10 percent to 20 
percent.  Then, in a February 2009 rating decision, the Veteran's 
back rating was increased from 20 percent to 40 percent and made 
effective the date his claim was received in September 2006.  

During the course of his appeal, the Veteran has undergone two VA 
examinations. One in October 2006 and the other in January 2009.  
There is no indication that the Veteran has received any private 
or VA treatment for his back disability.

At the VA examination in October 2006, the Veteran reported 
symptoms such as stiffness in the morning, weakness, and pain on 
sudden twisting.  The Veteran stated that he had constant pain 
that was sharp in nature and would travel down his right leg.  
The Veteran denied the condition caused any incapacitation, and 
he denied receiving any treatment for it.  The examiner stated 
that the Veteran had difficulty bending down to put on shoes and 
he had difficulty getting dressed due to pain, stiffness, 
weakness, and tingling in his lower back.  The Veteran's gait and 
posture were within normal limits.  On examination, there was no 
evidence of radiating pain on movement or muscle spasm.  There 
was positive straight leg raising on the right, but not on the 
left.  No ankylosis was present in the lumbosacral spine.  On 
range of motion testing, the Veteran demonstrated 50 degrees of 
flexion with pain beginning at 40 degrees.  The examiner stated 
that the joint function of the Veteran's spine was limited by 
pain, fatigue, and weakness after repetitive motion, but there 
was no additional limitation of motion from lack of endurance or 
incoordination.  

The examiner stated that there were no signs of intervertebral 
disc syndrome or permanent nerve root involvement.  The 
neurological examination of the lower extremities showed normal 
motor and sensory functioning.  The right lower extremity 
reflexes were 2+ on both knee and ankle jerk.

In March 2007, the Veteran indicated that his back condition had 
gotten worse as it was very painful to bend, sit, or walk any 
distance.  In August 2007, the Veteran wrote that it was 
difficult to get out of bed, and sometimes his legs would give 
out.  He stated that he had to stop working, because he had to go 
to the restroom too many times while he was working.

A second VA examination was provided in January 2009.  The 
Veteran reported that since retiring three years earlier, his 
back pain had gradually progressed.  The Veteran indicated that 
he was having constant lower back pain which increased if he 
tried to do any type of movement quickly.  The Veteran reported 
that pain radiated to his right lower extremity.  The Veteran 
stated that he could walk approximately two blocks, but had to 
stop because of the pain and weakness in his right lower 
extremity when he bears weight on it.  The Veteran denied being 
able to do any housework or yard work which required bending, 
pushing, or pulling.  The Veteran denied flare-ups of pain, and 
he denied having any incapacitating episodes.  The Veteran was 
well-developed and well-nourished.  

On examination, the Veteran's forward flexion was limited to 30 
degrees, with pain from 0-30 degrees.  Repetitive motion did not 
cause additional limitation of motion.  There was positive 
straight leg raising on the right, but not on the left.  Deep 
tendon reflexes were 2+ at the knees and zero at the ankles.  The 
Veteran had normal strength testing in the left lower extremity, 
which decreased to 4/5 in the right lower extremity.  
Additionally, sensation was diminished to pin prick and 
temperature in the distribution of L4 and L5 on the right.

The examiner diagnosed the Veteran with lumbar degenerative disc 
disease with right lumbar radiculopathy and bilateral 
sacroiliitis.

As described, there is no evidence indicating that a physician 
has prescribed bed rest to treat any incapacitating episodes, and 
indeed the Veteran does not contend otherwise (as he has not 
alleged that any bed rest has actually been prescribed to treat 
his back).  In fact, the Veteran specifically denied having any 
incapacitating episodes at his VA examinations in October 2006 
and in January 2009.  As such, the Veteran would not meet the 
criteria for a compensable rating based on incapacitating 
episodes of intervertebral disc syndrome, much less a rating in 
excess of 40 percent; and the Board therefore finds it is more 
favorable to the Veteran to evaluate his low back disability 
based on the discrete orthopedic and neurological manifestations.  

With regard to orthopedic limitation, the Veteran is currently 
rated at 40 percent which is the highest schedular rating based 
on limitation of motion.  In determining whether an evaluation in 
excess of 40 percent is in order, the Board has also considered, 
along with the schedular criteria, functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, and 
weakness .  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
However, where, as here, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation available 
based upon limitation of motion, a higher rating under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  As noted, the Veteran in this case is 
already assigned the maximum schedular evaluation for limitation 
of motion.  Thus, since there is no applicable diagnostic code 
which provides an evaluation in excess of 40 percent for 
limitation of motion of the lower back, consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 as a basis to award a rating 
higher than 40 percent is not in order and cannot be utilized to 
grant an increased disability rating in this case.

Under the schedular rating criteria, absent incapacitating 
episodes of intervertebral disc syndrome, a back disability 
rating in excess of 40 percent is only warranted when ankylosis 
is present.  However, here, the examiner in 2006 specifically 
found that no ankylosis was present in the lumbosacral spine.  As 
such, a rating in excess of 40 percent is not warranted for the 
Veteran's back disability on an orthopedic basis.

However, in addition to rating the orthopedic impairment caused 
by a back disability, the Board must also consider any neurologic 
manifestations of a lower back disability, as the regulations 
provide that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be separately evaluated, under an appropriate diagnostic code.  
See General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis.

In this case, the Veteran has consistently reported pain 
radiating to his right lower extremity.  Additionally, he was 
diagnosed with radiculopathy of the right lower extremity, a 
neurologic disability, at his most recent VA examination.  As 
such, the Veteran is entitled to a separate rating for this 
radiculopathy.  However, no radiculopathy was seen in the left 
lower extremity, as straight leg raises were negative on the left 
at both VA examinations.  Furthermore, at the January 2009 
examination, the Veteran had normal strength testing in the left 
lower extremity and normal deep tendon reflexes, and no 
neurologic impairment of the left lower extremity was diagnosed.

Radiculopathy of the right lower extremity was diagnosed at the 
January 2009 VA examination, and this finding was supported by 
positive straight leg raises on the right and diminished 
sensation testing.  However, the Veteran still had normal deep 
tendon reflexes on the right and strength in his right lower 
extremity only decreased to 4/5.  As such, the medical evidence 
shows that a rating of mild incomplete paralysis of the sciatic 
nerve in the right leg most appropriately addresses the Veteran's 
neurological impairment as a result of his lower back disability.  

Therefore, while an orthopedic rating in excess of 40 percent is 
not warranted, a separate 10 percent rating is granted for 
radiculopathy of the right lower extremity.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, it is not disputed that the Veteran has some 
limitation as a result of his back disability.  However, the 
medical evidence fails to show anything unique or unusual about 
his lower back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms include 
pain, limitation of motion, and radiculopathy all of which are 
specifically accounted for in the rating criteria.  The schedular 
rating that has been assigned in this decision also considered 
complaints such as flare-ups and functional loss secondary to 
repetitive motion.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; as 
well as informing him how effective dates and disability ratings 
are formulated.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran has not reported 
receiving any VA or private treatment for his back.  
Additionally, the Veteran was scheduled to testify at a hearing 
before the Board, but he canceled his hearing request.

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  The 
Board finds the examination reports  to be thorough and adequate, 
in that they provide a sound basis upon which to base a decision 
with regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from him, and provided the information necessary to 
evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.








      (CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 40 percent for a lower back disability is 
denied.
 
A separate 10 percent rating for radiculopathy of the right lower 
extremity is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


